El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Alberto Charles fné convicto en dos ocasiones del delito de portar armas, primero en la corte municipal, y luego, des-pués de celebrarse un juicio de novo, en la corte de distrito.
Al comenzar el juicio de novo en la corte de distrito, el acusado presentó una excepción perentoria a la denuncia fun-dándose en que los hechos constitutivos del delito no estaban expuestos en lenguaje ordinario y conciso y en forma tal que permitiera a una persona de inteligencia común saber qué era lo que se quería decir, y por el motivo adicional de que la denuncia imputaba más de un delito.
En la denuncia se imputa al acusado el portar un arma prohibida y se especifica que en cierta calle, en Guániea, Puerto Pico, dicho acusado Alberto Charles portaba un re-vólver con el cual hizo dos disparos en dicha calle, que es una vía pública. También especifica que el arma no fue hallada.
 Al hacerse referencia a la calle por su nombre, *69meramente se informaba al acusado el sitio donde se alegaba haberse cometido el delito. La aseveración de que se hicie-ron dos disparos, suplementada por la manifestación de que el arma no fué hallada, informaba al acusado respecto a la naturaleza de la prueba en que se basaría el fiscal. La ale-gación de que los disparos fueron hechos en una vía pública establece una circunstancia agravante, y no un delito distinto. El hecho de tratarse de una denuncia y no de una acusación sería suficiente para disipar cualquier duda técnica sobre este punto. Nada hay en la denuncia que pudiera confundir ai acusado o colocarlo en situación embarazosa. Los cargos que se le hacían tendían más bien a informarle lo que él debía esperar durante el juicio, y hasta ese punto se le daba mejor oportunidad para preparar su defensa. La excepción pe-rentoria fué debidamente declarada sin lugar.
El apelante también dice que la sentencia es contraria a derecho y a la prueba. Esta contención carece igualmente de mérito.

La sentencia apelada debe ser confirmada.